— Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated July 8, 2011, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In an order dated July 8, 2011, the County Court, after a hearing pursuant to the Sex Offender Registration Act (Correction Law art 6-C), designated the defendant a level three sex offender. The defendant filed the instant appeal, which is from the order dated July 8, 2011, arguing that several points were improperly assessed against him in connection with certain risk factors in the risk assessment instrument, and that he should be designated a level two sex offender. Subsequently, the County Court, in an order dated January 30, 2012, granted the defendant’s petition for a modification of his risk level designation from a level three sex offender to a level two sex offender. Thus, the defendant has already obtained the relief he seeks on this *1031appeal. Under these circumstances, the order dated January 30, 2012, has rendered the issues raised on this appeal academic and, consequently, this appeal must be dismissed as academic (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]; Matter of Alexander v New York State Bd. of Parole, 175 AD2d 526, 527 [1991]). Rivera, J.P., Dickerson, Hall and Miller, JJ., concur.